Citation Nr: 0613548	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision which denied entitlement to 
a TDIU rating.


FINDINGS OF FACT

1.  The veteran is service-connected for the following 
conditions: post operative residuals, meningococcic 
bacterium, shown as amputation, right ring finger and distal 
phalanx, right thumb, with deformity, major extremity, rated 
as 50 percent disabling; amputation, middle phalanx, left 
middle finger and distal phalanx, left index finger, rated as 
favorable ankylosis, minor hand, rated 20 percent disabling; 
dermatitis, dorsum, both hands, mild, rated 10 percent 
disabling; and skin graft scar, right palm, symptomatic, 
rated as 10 percent disabling.  The combined disability 
evaluation for the veteran's service-connected conditions is 
70 percent.

2.  The veteran is unable to retain and maintain gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.340, 
3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to a TDIU rating.  
Specifically, he alleges that his service-connected 
disabilities have worsened to the point of preventing him 
from obtaining substantially gainful employment.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent. 38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis. 38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

Here, the veteran is service-connected for the following 
conditions: post operative residuals, meningococcic 
bacterium, shown as amputation, right ring finger and distal 
phalanx, right thumb, with deformity, major extremity, rated 
as 50 percent disabling; amputation, middle phalanx, left 
middle finger and distal phalanx, left index finger, rated as 
favorable ankylosis, minor hand, rated 20 percent disabling; 
dermatitis, dorsum, both hands, mild, rated 10 percent 
disabling; and skin graft scar, right palm, symptomatic, 
rated as 10 percent disabling.  The combined disability 
evaluation for the veteran's service-connected conditions is 
70 percent, and the veteran's current service-connected 
disabilities meet the percentage requirement of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU rating on a schedular 
basis.  

Historically, the evidence of record, including the veteran's 
own testimony at a hearing before the RO, revealed that he 
has completed high school.  Following his discharge from the 
service, he worked for many years as a radio announcer, and 
later, from 1973 to 1989, as an Off Track Betting manager.  
He was later employed briefly as a radio announcer in 1993.  
A statement from the veteran's former employer, dated in 
February 2004, noted that he left his position in the early 
1990s due to the fact that he could no longer operate the 
studio equipment due to his service-connected hand 
disabilities.

A VA examination for the hand, thumb and fingers, performed 
in April 2002, the examiner opined that the veteran could 
perform some type of sedentary deskwork.  The report also 
noted that he was not capable of doing any heavy manual labor 
using both hands.  A VA examination for the skin, also 
performed in April 2002, noted that the veteran's conditions 
would certainly limit his ability to perform any manual labor 
tasks or tasks requiring fine dexterity of the hands, but 
this should not preclude other types of sedentary employment.

A more recent opinion from the veteran's private treating 
physician, K. LoCicero, M.D., dated in February 2004, noted 
that the veteran's service-connected disabilities, on their 
own, render him unable to secure or follow a substantially 
gainful occupation, active or sedentary.  A second private 
physician's statement, from P. Lunseth, M.D., and dated in 
March 2004, opined that the veteran was now completely 
disabled and had been so since 1993.  The report also noted 
that the veteran was significantly impaired prior to 1993, 
but was previously able to make certain adaptations to be 
able to successfully compete in a limited capacity of a radio 
broadcaster.  

The Board notes that there is conflicting evidence on the 
issue of whether the veteran's service-connected conditions 
preclude all substantially gainful employment.  Moreover, the 
evidence reflects that the veteran's condition is affected by 
several nonservice-connected conditions, including a history 
of coronary artery disease, hyperlipidemia and a 
cerebrovascular accident.  Nevertheless, the veteran has 
provided two private medical opinions noting that his 
service-connected disabilities alone prevent him from 
obtaining substantially gainful employment.

Considering the benefit-of-the doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the criteria for a TDIU 
rating have been met.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  Since, however, this 
decision represents a full grant of the benefit sought, a 
discussion of the compliance with these requirements is 
unnecessary, and any notice regarding the effective date of 
the award of benefits can be addressed by the RO when 
implementing this decision.  

ORDER

A TDIU rating is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


